Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on 3/18/2020. Claims 1-20 as originally filed are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 5/21/2021 and 8/28/2021 have been considered.

Oath/Declaration
The oath or declaration filed on 7/28/2021 is acceptable. 

Drawings
The drawings filed on 3/18/2020 are acceptable.

Claim Objection
Claims 13-20 are objected to because of the following informality:

With regard to claims 13 and 20, the claim recites, “physical vapor deposition (PVD) depositing an amorphous silicon layer atop …”. However, the claim should recite “using physical vapor deposition (PVD) method, depositing an amorphous silicon layer atop …” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

With regard to claim 1, the claim recites “wherein the process gas comprises an inert gas (para[0039]) to sputter silicon” and then recites “depositing an amorphous silicon layer”. It is not clear whether “silicon” and “amorphous silicon layer” are the same. According to Fig.4B, para[0034], layer 409 is amorphous silicon layer and there is no separate silicon layer. It appears that “silicon” should recite as “amorphous silicon layer”. For the purpose of examination, “silicon” and “amorphous silicon layer” are treated as same “amorphous silicon layer”. Appropriate correction is required. The dependent claims 2-12 inherit the deficiency.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-12 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites depositing an amorphous silicon layer atop a first layer on the substrate, wherein the first layer comprises one or more metal oxides of indium (In), gallium (Ga), zinc (Zn), or combinations thereof in combination with other elements of the base claim 1.

Claims 13-20 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action

The following is a statement of reasons for the indication of allowable subject matter:

Claims 13-19 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 that recites depositing an amorphous silicon layer atop the layer of indium gallium zinc oxide (IGZO) material in combination with other elements of the base claim 13.

Claim 20 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites depositing an amorphous silicon layer atop the layer of indium gallium zinc oxide (IGZO) material in combination with other elements of the claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896